DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and Species A2, Fig. 2, B1 sharp terminal edge, and C1, same terminal edge for all, in the reply filed on 12/20/2021 is acknowledged.
Applicants designated claims 1-10 and 21 read into elected Species.
However, the examiner considers claims 6-7 “a second thin film stack” and “mating holder” read into non-elected Fig. 3 and should also be withdrawn. A phone conversation with Applicants’ representative on 01/06/2022, Applicants agree claims 6-7 should also be withdrawn.
Claims 6-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species of A1, A3, B2, B3, and C2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Interpretations
The “a thin film optical element comprising a substrate and a first thin film stack, wherein the first thin film stack is deposited on a first deposition side of the substrate; wherein the first thin film stack comprises two or more film layers; wherein the first thin film stack is characterized by a first uniform film thickness; and wherein the first uniform 2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack” of claim 1, this can be considered as the first thin film stack being coated (see 112b rejection below) and this interpretation is an intended use of the apparatus. An apparatus that is capable of coating thin film stack with state uniformity is considered read into this claim interpretation.
Likewise, “wherein the substrate has a second deposition side spatially opposed to the first deposition side; wherein the thin film optical element further comprises a second thin film stack, wherein the second thin film stack is deposited on the second deposition side of the substrate; wherein the second thin film stack comprises two or more film layers; wherein the second thin film stack is characterized by a second uniform film thickness; wherein the second uniform film thickness is defined as a thickness variation of less than about ±5% in any 10 mm2 of the second thin film stack, when compared to an average second thin film stack thickness across the entire second thin film stack” of claim 5, an apparatus that is capable of inverting the substrate, automatically or manually, is considered read into this interpretation (the second thin film stack is being coated by the system).

The ” wherein each of the first thin film stack and the second thin film stack independently comprise from about 2 to about 50 layers; wherein each layer of the first thin film stack and/or the second thin film stack is independently characterized by a thickness of from about 0.5 nm to about 2 μm; wherein each of the first thin film stack and/or the second thin film stack is independently characterized by a thickness of from 2), niobia (Nb2O5), germania (GeO2), magnesium fluoride (MgF2), titania (TiO2), alumina (Al2O3), hafnium dioxide (HfO2), ternary oxides, or combinations thereof” of claim 9 are also considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

effective for minimizing edge effects of a given deposition plume spatial profile” of claim 2 is a design motivation and not part of the system/apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thin film optical element” in line 1 and line 2, this raise antecedent issue. Line 2 will be examined as “the thin film optical element”.

Claim 1 also recites “a thin film optical element comprising a substrate and a first thin film stack, wherein the first thin film stack is deposited on a first deposition side of the substrate; wherein the first thin film stack comprises two or more film layers; wherein the first thin film stack is characterized by a first uniform film thickness; and wherein the first uniform film thickness is defined as a thickness variation of less than about ±5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack”, it is not clear whether this “a first thin film stack” is being coated in the “a system” or it is part of the system. In the former case, it is an intended use of the apparatus. 

This portion of claim 1 is examined inclusive both interpretation.

Dependent claims 2-10 are also rejected under USC 112(b) at least due to dependency to rejected claim 1. 

Claim 8 recites “wherein each of the first thin film stack and the second thin film stack independently comprise from about 2 to about 50 layers; wherein each layer of the first thin film stack and/or the second thin film stack is independently characterized by a thickness of from about 0.5 nm to about 2 μm; wherein each of the first thin film stack and/or the second thin film stack is independently characterized by a thickness of from about 1 nm to about 10 μm”, in case Applicants argue this is not an intended use of apparatus, claim 8 recites two different range for each film layer, it is not clear which one is operating.

Claim 8 will be examined inclusive either thickness range or the combined range.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenanz et al. (US 20170323815, hereafter ‘815).
‘815 teaches all limitations of:
Claim 1: SUBSTRATE HOLDING DEVICE, SUBSTRATE TRANSPORT DEVICE, PROCESSING ARRANGEMENT AND METHOD FOR PROCESSING A SUBSTRATE (title), for coating the substrates by means of physical vapor deposition (PVD) and/or chemical vapor deposition (CVD) ([0206]), for coatings of optical components ([0169], the claimed “A system for making a thin film optical element comprising”):
 The holding frame 132a for holding a substrate 120 in the cavity 112 can have a supporting surface 111a that surrounds the frame opening 132. The holding frame 132a that is inserted into the cavity 112 can rest on the carrier plate 102 at least partially (Fig. 19A, [0511], the claimed “(i) a thin film optical element comprising a substrate”, note Fig. 2 also read into claim 1), 
the substrate holding device can be used for coating substrates, for example with optical layers ([0208] and elsewhere), that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2% ([0209], the “and a first thin film stack, wherein the first thin film stack is deposited on a first deposition side of the substrate; wherein the first thin film stack comprises two 2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack”, note this is an intended use of the apparatus, see 112b rejection and claim interpretation above);
Fig. 19 as shown illustration 1 below teaches the claimed “(ii) a holder comprising at least one holder opening; wherein the holder has a holder outer side and a holder inner side; wherein the holder outer side has at least one beveled edge extending into a lip; wherein the beveled edge and the lip define the at least one holder opening; wherein the lip has a substantially flat side and a beveled edge side; wherein the beveled edge and/or the beveled edge side of the lip form an angle of less than about 45° with the substantially flat side of the lip and/or the first deposition side; wherein the substantially flat side of the lip and the holder inner side define a holder socket; wherein the holder is configured to receive the substrate in the holder socket; wherein a portion of the first deposition side of the substrate contacts the substantially flat side of the lip, thereby allowing for the first thin film stack to be deposited on the first deposition side of the substrate; and wherein the beveled edge side of the lip and/or the beveled edge provide for the first uniform film thickness of the first thin film stack”; 




    PNG
    media_image1.png
    293
    847
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Holder 
outer 
side)][AltContent: textbox (Holder 
inner 
side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Beveled
edge of 
Less than 
45o)][AltContent: arrow][AltContent: textbox (Lip &
Bevel 
edge 
side)][AltContent: arrow][AltContent: textbox (Holder 
opening 
expose 
substrate
opening)][AltContent: arrow][AltContent: textbox (Lip 
flat 
Side 
& 
socket)]












a processing assembly can have the following: a processing chamber 512 for processing 313, 323 (processing) a plurality of substrate stacks 120a, 120b on both sides; and a transportation device 522 for transporting and/or positioning the plurality of 
Claim 21: SUBSTRATE HOLDING DEVICE, SUBSTRATE TRANSPORT DEVICE, PROCESSING ARRANGEMENT AND METHOD FOR PROCESSING A SUBSTRATE (title), for coating the substrates by means of physical vapor deposition (PVD) and/or chemical vapor deposition (CVD) ([0206]), for coatings of optical components ([0169]), The holding frame 132a for holding a substrate 120 in the cavity 112 can have a supporting surface 111a that surrounds the frame opening 132. The holding frame 132a that is inserted into the cavity 112 can rest on the carrier plate 102 at least partially (Fig. 19A, [0511], the claimed “A holder system for making a thin film optical element comprising”, note Fig. 2 also read into claim 21): 
Fig. 19 as shown illustration 1 above teaches the claimed “a holder outer side comprising at least one beveled edge extending into a lip comprising a substantially flat side and a beveled edge side, wherein the beveled edge and/or the beveled edge side of the lip form an angle of less than about 45° with the substantially flat side of the lip; at 
a processing assembly can have the following: a processing chamber 512 for processing 313, 323 (processing) a plurality of substrate stacks 120a, 120b on both sides; and a transportation device 522 for transporting and/or positioning the plurality of substrate stacks 120a, 120b in a processing region 520 of a processing device 510a, 510b (Fig. 11A-C, [0378], the claimed “and wherein the holder opening is configured to expose a first deposition side of the substrate to a deposition plume”).
 
Claim 2: a respective inner circumferential wall of the two holding frames can have a chamfer. In other words, the first holding frame and/or the second holding frame can be beveled on the inner circumferential wall thereof. The substrate can thus be subjected to a smaller shadow by the two holding frames when coating for example  ([0053]), a shaded region on the substrate 120 can be provided an extent 714 (measured from the edge of the substrate in the direction toward the center of the substrate) …The shaded region can be understood to be that region in which quantity of the deposited material is influenced, that is to say reduced, by the proximity to the substrate holding device 1700b (Fig. 17B, [0478], the claimed “wherein a value of the angle between (a) the substantially flat side of the lip and/or the first deposition side of the substrate, and (b) the beveled edge side of the lip and/or the beveled edge is 
Claim 4: Fig. 19 shows a blunted terminal edge while Fig. 2 shows a sharp terminal edge (the claimed “wherein the lip is characterized by a terminal edge that further defines the holder opening, wherein the terminal edge is selected from the group consisting of a sharp terminal edge, a blunted terminal edge, and a deflecting terminal edge”).
	Claim 5: that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2% ([0209], the claimed “wherein the substrate has a second deposition side spatially opposed to the first deposition side; wherein the thin film optical element further comprises a second thin film stack, wherein the second thin film stack is deposited on the second deposition side of the substrate; wherein the second thin film stack comprises two or more film layers; wherein the second thin film stack is characterized by a second uniform film thickness; wherein the second uniform film thickness is defined as a thickness variation of less than about ±5% in any 10 mm2 of the second thin film stack, when compared to an average second thin film stack thickness across the entire second thin film stack”, note this is an intended use of the apparatus).
	Claims 8 and 9 are intended use of the apparatus. The apparatus is capable of coating thin film by controlling the time period for deposition and feeding various sources to the processing devices 510a, 510b.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and alternatively claims 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘815, in view of Gao et al. (US 20160146724, hereafter ‘724).
‘815 does not teach the limitations of:
Claim 3: wherein the thin film optical element is characterized by a size of the first deposition side of the substrate of less than about 0.5 inches (12.7 mm).

‘724 is analogous art in the field of INTEGRATED COMPUTATIONAL ELEMENTS (title), contains an optical element including a layer of material patterned so that the optical element selectively transmits or reflects, during operation of the measurement tool, light in at least a portion of a wavelength range by differing amounts (abstract), The processes used to fabricate conventional ICEs typically include thin film deposition techniques such as sputtering, chemical vapor deposition, atomic layer deposition for depositing N>30 layers included in conventional thin film based ICEs ([0029], 2nd sentence). ’724 teaches that for a first surface 242 of the ICE 240 with lateral dimensions of order ¼″ (≈6 mm) ([0059]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ICE about 6 mm in size, as taught by ‘724, as the optical computing substrate 120 of ‘815, for the purpose of making integrated computational element, as taught by ‘724 (title).


	In case Applicants argue that claims 8-9 are not an intended use of the apparatus, ‘724 further teaches that the thickness of the metal layer 144 can be in the range of 0.05 to 2 μm, for instance ([0027], last sentence), A conventional ICE can be fabricated as a dielectric interference filter from a substrate 641 that includes N>30 layers of two materials (e.g., SiO2 and Nb2O5) with different indices of refraction … The number N of layers, thickness thereof {t1, t2, . . . , tN}, and the indexes of refraction nL and nH of the two materials of the substrate 641 define the filter spectrum w1(λ) of the conventional ICE over a spectral range from λ1 to λ2, e.g., through UV-vis and near-IR ([0084], 2nd and last sentences), a CaF2 substrate ([0057]), CaF2 which is transparent in the mid-IR ([0076], 5th sentence). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants’ submitted IDS, US 6612915, is note for the carrier head 10 (Figs. 2 and 4). US 20090286342 is cited for SEMICONDUCTOR LIGHT-EMITTING DEVICE, SURFACE-EMISSION LASER DIODE, AND PRODUCTION APPARATUS THEREOF, PRODUCTION METHOD, OPTICAL MODULE AND OPTICAL TELECOMMUNICATION SYSTEM (title, i.e. apparatus for both semiconductor and optical computing).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716